Norval, J.
This cause was before us at a former term. See Houghton v. Todd, 58 Nebr., 360. After the judgment of *539reversal was entered the canse was again tried in the district court, upon the evidence adduced upon the first trial, and from the judgment recovered by plaintiff a petition in error has been prosecuted by defendants. Every legal question involved herein was decided in the former opinion. It was determined that the knowledge of an agent engaged in an independent fraudulent scheme without the scope of his agency is not knowledge of his principal; and that the contract between the plaintiffs and defendants was not a suretyship, but one of sale. This adjudication became the law of the case, and the soundness of the decision will not now be inquired into. See Omaha Life Ass’n v. Kettenbach, 55 Nebr., 330. The verdict on the first trial in the district court was rendered for defendants in obedience to a peremptory instruction of the court, which was determined by this court to have been prejudicial error, since the evidence presented a question for the determination of the jury as to the implied or apparent authority of Dundas. This was, in effect, an adjudication that the evidence was sufficient to justify a finding and judgment in favor of plaintiffs. Upon the evidence before us on the former hearing the trial court ha's found the issues against the defendants. No other questions are presented by this record, and the judgment must accordingly be
Affirmed.